—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered December 10, 1997, convicting him of burglary in the second degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his sentence should be vacated because the sentencing court failed to set forth, on the record, its reasons for finding that his “history and character * * * and the nature and circumstances of his criminal conduct indicate that extended incarceration and life-time supervision will best serve the public interest” (Penal Law § 70.10 [2]). This contention is unpreserved for appellate review (see, People v Proctor, 79 NY2d 992; People v Oliver, 63 NY2d 973; cf., *326People v Morse, 62 NY2d 205), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are without merit. Santucci, J. P., McGinity, Luciano and Adams, JJ., concur.